PER CURIAM.
Upon our review of the complete record of appellant’s conviction for breaking and entering, we find insufficient admissible evidence of a breaking and that the highest offense sustained by the record on that charge is that of entering without breaking with intent to commit a felony. No error affects appellant’s other convictions. The breaking and entering judgment is therefore REVERSED and the case is REMANDED for entry of an appropriate judgment and for resentencing.
ROBERT P. SMITH, Jr., C. J., and McCORD and MILLS, JJ., concur.